EXHIBIT 10.15

This document was prepared

by and after recording should

be returned to:

KEYBANK NATIONAL ASSOCIATION

11501 Outlook, Suite 300

Overland Park, Kansas 66211

Attention: Mary Ann Gripka

Loan No. 10057878

 

 

(space above reserved for recorder’s use)

 

 

DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS,

SECURITY AGREEMENT AND FIXTURE FILING

 

 

TNP SRT PORTFOLIO I, LLC, as grantor

(Borrower)

to

FIDELITY NATIONAL TITLE COMPANY

(Trustee)

for the benefit of

KEYBANK NATIONAL ASSOCIATION, as beneficiary

(Lender)

This document serves as a fixture filing under the Uniform Commercial Code

of the State of California.

 

  Dated:   As of January 6, 2012   Location:  
14425 and 14485 Moreno Beach, Moreno Valley, California   County:   Riverside



--------------------------------------------------------------------------------

DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY

AGREEMENT AND FIXTURE FILING

THIS DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING (this “Security Instrument”) is made as of this 6th day of
January, 2012, by TNP SRT PORTFOLIO I, LLC, a Delaware limited liability
company, having its principal place of business at 1900 Main Street, Suite 700,
Irvine, California 92614, as Grantor (“Borrower”) to FIDELITY NATIONAL TITLE
COMPANY, a California corporation, having an address at 1300 Dove Street, Suite
310, Newport Beach, CA 92660, as Trustee (“Trustee”) for the benefit of KEYBANK
NATIONAL ASSOCIATION, a national banking association, having an address at 11501
Outlook, Suite 300, Overland Park, Kansas 66211, as beneficiary (together with
its successors and assigns, “Lender”).

W I T N E S S E T H:

WHEREAS, this Security Instrument is given to secure a loan (the “Loan”) in the
principal sum of Thirty-Three Million, Two Hundred Thousand and No/100 Dollars
($33,200,000.00) advanced pursuant to that certain Loan Agreement, dated as of
the date hereof, between Borrower and Lender (as the same may hereafter be
amended, restated, replaced, supplemented, renewed, extended or otherwise
modified from time to time, the “Loan Agreement”) and evidenced by that certain
Promissory Note, dated the date hereof, made by Borrower in favor of Lender (as
the same may hereafter be amended, restated, replaced, supplemented, renewed,
extended or otherwise modified from time to time, the “Note”);

WHEREAS, Borrower desires to secure the payment of the Debt (as defined in the
Loan Agreement) and the performance of all of its obligations under the Note,
the Loan Agreement and the other Loan Documents (as herein defined); and

WHEREAS, this Security Instrument is given pursuant to the Loan Agreement, and
payment, fulfillment, and performance by Borrower of its obligations thereunder
and under the other Loan Documents are secured hereby, and each and every term
and provision of the Loan Agreement, and the Note, including the rights,
remedies, obligations, covenants, conditions, agreements, indemnities,
representations and warranties of the parties therein, are hereby incorporated
by reference herein as though set forth in full and shall be considered a part
of this Security Instrument (the Loan Agreement, the Note, this Security
Instrument and all other documents evidencing or securing the Debt (including
all additional mortgages, deeds to secure debt and assignments of leases and
rents) or executed or delivered in connection therewith, are hereinafter
referred to collectively as the “Loan Documents”).



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this Security
Instrument:

ARTICLE I - GRANTS OF SECURITY

Section 1.1 Property Mortgaged. Borrower does hereby irrevocably mortgage,
grant, bargain, sell, pledge, assign, warrant, transfer and convey to Trustee in
trust for the benefit of Lender, as secured party, and its successors and
assigns, with power of sale and with the right of entry and possession, to and
under the following property, rights, interests and estates now owned, or
hereafter acquired by Borrower (collectively, the “Property”):

(a) Land. The real property described in Exhibit A attached hereto and made a
part hereof (the “Land”);

(b) Additional Land. All additional lands, estates and development rights
hereafter acquired by Borrower for use in connection with the Land and the
development of the Land and all additional lands and estates therein which may,
from time to time, by supplemental mortgage or otherwise be expressly made
subject to the lien of this Security Instrument;

(c) Improvements. The buildings, structures, fixtures, additions, enlargements,
extensions, modifications, repairs, replacements and improvements now or
hereafter erected or located on the Land (collectively, the “Improvements”);

(d) Easements. All easements, rights-of-way or use, rights, strips and gores of
land, streets, ways, alleys, passages, sewer rights, water, water courses, water
rights and powers, air rights and development rights, and all estates, rights,
titles, interests, privileges, liberties, servitudes, tenements, hereditaments
and appurtenances of any nature whatsoever, in any way now or hereafter
belonging, relating or pertaining to the Land and the Improvements and the
reversion and reversions and remainders, and all land lying in the bed of any
street, road or avenue, opened or proposed, in front of or adjoining the Land,
to the center line thereof and all the estates, rights, titles, interests, dower
and rights of dower, curtesy and rights of curtesy, property, possession, claim
and demand whatsoever, both at law and in equity, of Borrower of, in and to the
Land and the Improvements and every part and parcel thereof, with the
appurtenances thereto;

(e) Equipment. All “goods” and “equipment,” as such term is defined in Article 9
of the Uniform Commercial Code (as hereinafter defined), now owned or hereafter
acquired by Borrower, which is used at or in connection with the Improvements or
the Land or is located thereon or therein (including all machinery, equipment,
furnishings, and electronic data-processing and other office equipment now owned
or hereafter acquired by Borrower and any and all additions, substitutions and
replacements of any of the foregoing), together with all attachments,
components, parts, equipment and accessories installed thereon or affixed
thereto (collectively, the “Equipment”). Notwithstanding the foregoing,
Equipment shall not include any property belonging to tenants under leases
except to the extent that Borrower shall have any right or interest therein;

(f) Fixtures. All Equipment now owned, or the ownership of which is hereafter
acquired, by Borrower which is so related to the Land and Improvements forming
part of the Property that it is deemed fixtures or real property under the law
of the particular state in

 

2



--------------------------------------------------------------------------------

which the Equipment is located, including all building or construction materials
intended for construction, reconstruction, alteration or repair of or
installation on the Property, construction equipment, appliances, machinery,
plant equipment, fittings, apparatuses, fixtures and other items now or
hereafter attached to, installed in or used in connection with (temporarily or
permanently) any of the Improvements or the Land, including engines, devices for
the operation of pumps, pipes, plumbing, cleaningcall and sprinkler systems,
fire extinguishing apparatuses and equipment, heating, ventilating, laundry,
incinerating, electrical, air conditioning and air cooling equipment and
systems, gas and electric machinery, appurtenances and equipment, pollution
control equipment, security systems, disposals, dishwashers, refrigerators and
ranges, recreational equipment and facilities of all kinds, and water, gas,
electrical, storm and sanitary sewer facilities, utility lines and equipment
(whether owned individually or jointly with others, and, if owned jointly, to
the extent of Borrower’s interest therein) and all other utilities whether or
not situated in easements, all water tanks, water supply, water power sites,
fuel stations, fuel tanks, fuel supply, and all other structures, together with
all accessions, appurtenances, additions, replacements, betterments and
substitutions for any of the foregoing and the proceeds thereof (collectively,
the “Fixtures”). Notwithstanding the foregoing, “Fixtures” shall not include any
property which tenants are entitled to remove pursuant to leases except to the
extent that Borrower shall have any right or interest therein;

(g) Personal Property. All furniture, furnishings, objects of art, machinery,
goods, tools, supplies, appliances, general intangibles, contract rights,
accounts, accounts receivable, franchises, licenses, certificates and permits,
and all other personal property of any kind or character whatsoever as defined
in and subject to the provisions of the Uniform Commercial Code, other than
Fixtures, which are now or hereafter owned by Borrower and which are located
within or about the Land and the Improvements, together with all accessories,
replacements and substitutions thereto or therefor and the proceeds thereof
(collectively, the “Personal Property”), and the right, title and interest of
Borrower in and to any of the Personal Property which may be subject to any
security interests, as defined in the Uniform Commercial Code, as adopted and
enacted by the state or states where any of the Property is located (the
“Uniform Commercial Code”), superior in lien to the lien of this Security
Instrument and all proceeds and products of the above;

(h) Leases and Rents. All leases, subleases or subsubleases, lettings, licenses,
concessions or other agreements (whether written or oral) pursuant to which any
Person is granted a possessory interest in, or right to use or occupy all or any
portion of the Land and the Improvements, and every modification, amendment or
other agreement relating to such leases, subleases, subsubleases, or other
agreements entered into in connection with such leases, subleases, subsubleases,
or other agreements and every guarantee of the performance and observance of the
covenants, conditions and agreements to be performed and observed by the other
party thereto, heretofore or hereafter entered into (collectively, the
“Leases”), whether before or after the filing by or against Borrower of any
petition for relief under the Bankruptcy Code and all right, title and interest
of Borrower, its successors and assigns therein and thereunder, including cash
or securities deposited thereunder to secure the performance by the lessees of
their obligations thereunder and all rents, additional rents, revenues, issues
and profits (including all oil and gas or other mineral royalties and bonuses)
from the Land and the Improvements whether paid or accruing before or after the
filing by or against Borrower of any petition for relief under the Bankruptcy
Code (collectively, the “Rents”) and all proceeds from the sale or other
disposition of the Leases and the right to receive and apply the Rents to the
payment of the Debt;

 

3



--------------------------------------------------------------------------------

(i) Condemnation Awards. All awards or payments, including interest thereon,
which may heretofore and hereafter be made with respect to the Property, whether
from the exercise of the right of eminent domain (including any transfer made in
lieu of or in anticipation of the exercise of the right), or for a change of
grade, or for any other injury to or decrease in the value of the Property;

(j) Insurance Proceeds. All proceeds in respect of the Property under any
insurance policies covering the Property, including the right to receive and
apply the proceeds of any insurance, judgments, or settlements made in lieu
thereof, for damage to the Property;

(k) Tax Certiorari. All refunds, rebates or credits in connection with reduction
in real estate taxes and assessments charged against the Property as a result of
tax certiorari or any applications or proceedings for reduction;

(l) Conversion. All proceeds of the conversion, voluntary or involuntary, of any
of the foregoing including proceeds of insurance and condemnation awards, into
cash or liquidation claims;

(m) Rights. The right, in the name and on behalf of Borrower, to appear in and
defend any action or proceeding brought with respect to the Property and to
commence any action or proceeding to protect the interest of Lender in the
Property;

(n) Agreements. All agreements, contracts, certificates, instruments,
franchises, permits, licenses, plans, specifications and other documents, now or
hereafter entered into, and all rights therein and thereto, respecting or
pertaining to the use, occupation, construction, management or operation of the
Land and any part thereof and any Improvements or respecting or pertaining to
any business or activity conducted on the Land and any part thereof and all
right, title and interest of Borrower therein and thereunder, including the
right, upon the happening of any default hereunder, to receive and collect any
sums payable to Borrower thereunder;

(o) Trademarks. All tradenames, trademarks, servicemarks, logos, copyrights,
goodwill, books and records and all other general intangibles relating to or
used in connection with the operation of the Property;

(p) Accounts. All reserves, escrows and deposit accounts maintained by Borrower
with respect to the Property, including the Lockbox Agreement and the Cash
Management Account, together with all deposits or wire transfers made to such
accounts, all cash, checks, drafts, certificates, securities, investment
property, financial assets, instruments and other property held therein from
time to time and all proceeds, products, distributions or dividends or
substitutions thereon and thereof;

(q) Letter of Credit. All letter-of-credit rights (whether or not the letter of
credit is evidenced by a writing) Borrower now has or hereafter acquires
relating to the properties, rights, titles and interests referred to in this
Section 1.1;

 

4



--------------------------------------------------------------------------------

(r) Tort Claims. All commercial tort claims Borrower now has or hereafter
acquires relating to the properties, rights, titles and interests referred to in
this Section 1.1; and

(s) Other Rights. Any and all other rights of Borrower in and to the items set
forth in Subsections (a) through (r) above.

AND without limiting any of the other provisions of this Security Instrument, to
the extent permitted by applicable law, Borrower expressly grants to Lender as
secured party, a security interest in the portion of the Property which is or
may be subject to the provisions of the Uniform Commercial Code which are
applicable to secured transactions; it being understood and agreed that the
Improvements and Fixtures are part and parcel of the Land (the Land, the
Improvements and the Fixtures collectively referred to as the “Real Property”)
appropriated to the use thereof and, whether affixed or annexed to the Real
Property or not, shall for the purposes of this Security Instrument be deemed
conclusively to be real estate and subject to this Security Instrument.

Section 1.2 Assignment of Rents. Borrower hereby absolutely and unconditionally
assigns to Lender all of Borrower’s right, title and interest in and to all
current and future Leases and Rents; it being intended by Borrower that this
assignment constitutes a present, absolute assignment and not an assignment for
additional security only. Nevertheless, subject to the terms of the Cash
Management Agreement and Section 7.1(h) of this Security Instrument, Lender
grants to Borrower a license revocable upon the occurrence of an Event of
Default to collect, receive, use and enjoy the Rents and Borrower shall hold the
Rents, or a portion thereof sufficient to discharge all current sums due on the
Debt, for use in the payment of such sums.

Section 1.3 Security Agreement. This Security Instrument is both a real property
mortgage and a “security agreement” within the meaning of the Uniform Commercial
Code. The Property includes both real and personal property and all other rights
and interests, whether tangible or intangible in nature, of Borrower in the
Property. By executing and delivering this Security Instrument, Borrower hereby
grants to Lender, as security for the Obligations (hereinafter defined), a
security interest in the Fixtures, the Equipment and the Personal Property and
other property constituting the Property, whether now owned or hereafter
acquired, to the full extent that the Fixtures, the Equipment and the Personal
Property and such other property may be subject to the Uniform Commercial Code
(said portion of the Property so subject to the Uniform Commercial Code being
called the “Collateral”). If an Event of Default shall occur and be continuing,
Lender, in addition to any other rights and remedies which it may have, shall
have and may exercise immediately and without demand, any and all rights and
remedies granted to a secured party upon default under the Uniform Commercial
Code, including the right to take possession of the Collateral or any part
thereof, and to take such other measures as Lender may deem necessary for the
care, protection and preservation of the Collateral. Upon request or demand of
Lender after the occurrence and during the continuance of an Event of Default,
Borrower shall, at its expense, assemble the Collateral and make it available to
Lender at a convenient place (at the Land if tangible property) reasonably
acceptable to Lender. Borrower shall pay to Lender on demand any and all
expenses, including reasonable legal expenses and attorneys’ fees, incurred or
paid by Lender in protecting its interest in the Collateral and in enforcing its
rights hereunder with respect to the Collateral after the occurrence and during
the continuance of an Event of Default. Any notice of sale, disposition or other
intended action by

 

5



--------------------------------------------------------------------------------

Lender with respect to the Collateral sent to Borrower in accordance with the
provisions hereof at least ten (10) business days prior to such action, shall,
except as otherwise provided by applicable law, constitute reasonable notice to
Borrower. The proceeds of any disposition of the Collateral, or any part
thereof, may, except as otherwise required by applicable law, be applied by
Lender to the payment of the Debt in such priority and proportions as Lender in
its discretion shall deem proper. Borrower’s (debtor’s) principal place of
business is as set forth on page one hereof and the address of Lender (secured
party) is as set forth on page one hereof.

Borrower shall promptly notify Lender of the existence of any commercial tort
claim now or hereafter existing for the benefit of Borrower or the Property, and
shall execute, acknowledge and deliver a security agreement or other
documentation as Lender shall from time to time require to acquire and perfect a
valid and binding security interest in such commercial tort claim.

Section 1.4 Fixture Filing. Certain of the Property is or will become “fixtures”
(as that term is defined in the Uniform Commercial Code) on the Land, and this
Security Instrument, upon being filed for record in the real estate records of
the city or county wherein such fixtures are situated, shall operate also as a
financing statement filed as a fixture filing in accordance with the applicable
provisions of said Uniform Commercial Code upon such of the Property that is or
may become fixtures.

Section 1.5 Pledges of Monies Held. Borrower hereby pledges to Lender any and
all monies now or hereafter held by Lender or on behalf of Lender, including any
sums deposited in the Lockbox Account, the Cash Management Account, the Reserve
Funds and Net Proceeds, as additional security for the Obligations until
expended or applied as provided in this Security Instrument or the Loan
Agreement.

Section 1.6 Common Law Pledge/Assignment. To the extent that the Uniform
Commercial Code does not apply to any item of the Personal Property, it is the
intention of this Security Instrument that Lender have a common law pledge
and/or collateral assignment of such item of Personal Property.

CONDITIONS TO GRANT

TO HAVE AND TO HOLD the above granted and described Property unto Trustee for
the use and benefit of Lender, and its successors and assigns, forever;

IN TRUST, WITH POWER OF SALE, to secure payment to Lender of the Debt at the
time and in the manner provided for its payment in the Loan Agreement, the Note
and in this Security Instrument.

PROVIDED, HOWEVER, these presents are upon the express condition that, if
Borrower shall well and truly pay to Lender the Debt at the time and in the
manner provided in the Note, the Loan Agreement and this Security Instrument,
shall well and truly perform the Other Obligations as set forth in this Security
Instrument and shall well and truly abide by and

 

6



--------------------------------------------------------------------------------

comply with each and every covenant and condition set forth herein and in the
Note, the Loan Agreement and the other Loan Documents, these presents and the
estate hereby granted shall cease, terminate and be void; provided, however,
that Borrower’s obligation to indemnify and hold harmless Lender pursuant to the
provisions hereof shall survive any such payment or release.

ARTICLE II - DEBT AND OBLIGATIONS SECURED

Section 2.1 Debt. This Security Instrument and the grants, assignments and
transfers made in Article I are given for the purpose of securing the Debt.

Section 2.2 Other Obligations. This Security Instrument and the grants,
assignments and transfers made in Article I are also given for the purpose of
securing the following (the “Other Obligations”):

(a) the performance of all other obligations of Borrower contained herein;

(b) the performance of each obligation of Borrower contained in the Loan
Agreement and any other Loan Document; and

(c) the performance of each obligation of Borrower contained in any renewal,
extension, amendment, modification, consolidation, change of, or substitution or
replacement for, all or any part of the Note, the Loan Agreement or any other
Loan Document.

Section 2.3 Debt and Other Obligations. Borrower’s obligations for the payment
of the Debt and the performance of the Other Obligations shall be referred to
collectively herein as the “Obligations.”

ARTICLE III - BORROWER COVENANTS

Borrower covenants and agrees that:

Section 3.1 Payment of Debt. Borrower shall pay the Debt at the time and in the
manner provided in the Loan Agreement, the Note and this Security Instrument.

Section 3.2 Incorporation by Reference. All the covenants, conditions and
agreements contained in (a) the Loan Agreement, (b) the Note and (c) all and any
of the other Loan Documents, are hereby made a part of this Security Instrument
to the same extent and with the same force as if fully set forth herein.

 

7



--------------------------------------------------------------------------------

Section 3.3 Insurance. Borrower shall obtain and maintain, or cause to be
maintained, in full force and effect at all times insurance with respect to
Borrower and the Property as required pursuant to the Loan Agreement.

Section 3.4 Maintenance of Property. Borrower shall cause the Property to be
maintained in a good and safe condition and repair. The Improvements, the
Fixtures, the Equipment and the Personal Property shall not be removed,
demolished or materially altered (except for normal replacement of equal or
better quality of the Fixtures, the Equipment or the Personal Property, tenant
finish and refurbishment of the Improvements) without the consent of Lender.
Borrower shall promptly repair, replace or rebuild any part of the Property
which may be destroyed by any Casualty or become damaged, worn or dilapidated or
which may be affected by any Condemnation, and shall complete and pay for any
structure at any time in the process of construction or repair on the Land.

Section 3.5 Waste. Borrower shall not commit or suffer any waste of the Property
(“waste” meaning the diminution in the Property’s value resulting from
Borrower’s negligent or willful failure to manage, maintain, repair and
otherwise operate the Property in a commercially reasonable manner) or make any
change in the use of the Property which will in any way materially increase the
risk of fire or other hazard arising out of the operation of the Property, or
take any action that might invalidate or allow the cancellation of any Policy,
or do or permit to be done thereon anything that may in any way materially
impair the value of the Property or the security of this Security Instrument.
Borrower shall not, without the prior written consent of Lender, permit any
drilling or exploration for or extraction, removal, or production of any
minerals from the surface or the subsurface of the Land, regardless of the depth
thereof or the method of mining or extraction thereof.

Section 3.6 Payment for Labor and Materials. (a) Borrower shall promptly pay
when due all bills and costs for labor, materials, and specifically fabricated
materials (“Labor and Material Costs”) incurred in connection with the Property
and never permit to exist beyond the due date thereof in respect of the Property
or any part thereof any lien or security interest, even though inferior to the
liens and the security interests hereof, and in any event never permit to be
created or exist in respect of the Property or any part thereof any other or
additional lien or security interest other than the liens or security interests
hereof except for the Permitted Encumbrances.

(b) After prior written notice to Lender, Borrower, at its own expense, may
contest by appropriate legal proceeding, promptly initiated and conducted in
good faith and with due diligence, the amount or validity or application in
whole or in part of any of the Labor and Material Costs, provided that (i) no
Event of Default has occurred and is continuing under the Loan Agreement, the
Note, this Security Instrument or any of the other Loan Documents, (ii) Borrower
is permitted to do so under the provisions of any other mortgage, Security
Instrument or deed to secure debt affecting the Property, (iii) such proceeding
shall suspend the collection of the Labor and Material Costs from Borrower and
from the Property or Borrower shall have paid all of the Labor and Material
Costs under protest, (iv) such proceeding shall be permitted under and be
conducted in accordance with the provisions of any other instrument to which
Borrower is subject and shall not constitute a default thereunder, (v) neither
the Property nor any part thereof or interest therein will be in danger of being
sold, forfeited, terminated, canceled or lost,

 

8



--------------------------------------------------------------------------------

(vi) Borrower shall have furnished the security as may be required in the
proceeding, or as may be reasonably requested by Lender to insure the payment of
any contested Labor and Material Costs, together with all interest and penalties
thereon, (vii) Borrower shall have furnished to Lender all other items
reasonably requested by Lender, including title insurance coverage or bonding
over such lien, and (viii) Lender shall have determined that Borrower is likely
to prevail in such contest

Section 3.7 Performance of Other Agreements. Borrower shall observe and perform
each and every term, covenant and provision to be observed or performed by
Borrower pursuant to the Loan Agreement, any other Loan Document and any other
agreement or recorded instrument affecting or pertaining to the Property and any
amendments, modifications or changes thereto.

Section 3.8 Change of Name, Identity or Structure. Borrower shall not change
Borrower’s name, identity (including its trade name or names) or, if not an
individual, Borrower’s corporate, partnership or other structure without
notifying Lender of such change in writing at least thirty (30) days prior to
the effective date of such change and without first obtaining the prior written
consent of Lender. Borrower hereby authorizes Lender to file, prior to or
contemporaneously with the effective date of any such change, any financing
statement or financing statement change required by Lender to establish or
maintain the validity, perfection and priority of the security interest granted
herein. At the request of Lender, Borrower shall execute a certificate in form
satisfactory to Lender listing the trade names under which Borrower intends to
operate the Property, and representing and warranting that Borrower does
business under no other trade name with respect to the Property.

Section 3.9 Title. Borrower has good, marketable and insurable fee simple title
to the real property comprising part of the Property and good title to the
balance of such Property, free and clear all Liens (as defined in the Loan
Agreement) whatsoever except the Permitted Encumbrances (as defined in the Loan
Agreement), such other Liens as may be expressly permitted pursuant to the Loan
Documents and the Liens created by the Loan Documents. The Permitted
Encumbrances in the aggregate do not materially and adversely affect the value,
operation or use of the Property or Borrower’s ability to repay the Loan. This
Security Instrument, when properly recorded in the appropriate records, together
with any Uniform Commercial Code financing statements required to be filed in
connection therewith, will create (a) a valid, perfected first priority lien on
the Property, subject only to Permitted Encumbrances and the Liens created by
the Loan Documents and (b) perfected security interests in and to, and perfected
collateral assignments of, all personalty (including the Leases), all in
accordance with the terms thereof, in each case subject only to any applicable
Permitted Encumbrances, such other Liens as are permitted pursuant to the Loan
Documents and the Liens created by the Loan Documents. There are no claims for
payment for work, labor or materials affecting the Property which are past due
and are or may become a lien prior to, or of equal priority with, the Liens
created by the Loan Documents unless such claims for payments are being
contested in accordance with the terms and conditions of this Security
Instrument.

Section 3.10 Letter of Credit Rights. If Borrower is at any time a beneficiary
under a letter of credit relating to the properties, rights, titles and
interests referenced in Section 1.1 of this Security Instrument now or hereafter
issued in favor of Borrower, Borrower shall promptly

 

9



--------------------------------------------------------------------------------

notify Lender thereof and, at the request and option of Lender, Borrower shall,
pursuant to an agreement in form and substance satisfactory to Lender, either
(i) arrange for the issuer and any confirmer of such letter of credit to consent
to an assignment to Lender of the proceeds of any drawing under the letter of
credit or (ii) arrange for Lender to become the transferee beneficiary of the
letter of credit, with Lender agreeing, in each case that the proceeds of any
drawing under the letter of credit are to be applied as provided in Section 7.2
of this Security Instrument.

ARTICLE IV - OBLIGATIONS AND RELIANCES

Section 4.1 Relationship of Borrower and Lender. The relationship between
Borrower and Lender is solely that of debtor and creditor, and Lender has no
fiduciary or other special relationship with Borrower, and no term or condition
of any of the Loan Agreement, the Note, this Security Instrument and the other
Loan Documents shall be construed so as to deem the relationship between
Borrower and Lender to be other than that of debtor and creditor.

Section 4.2 No Reliance on Lender. The general partners, members, principals and
(if Borrower is a trust) beneficial owners of Borrower are experienced in the
ownership and operation of properties similar to the Property, and Borrower and
Lender are relying solely upon such expertise and business plan in connection
with the ownership and operation of the Property. Borrower is not relying on
Lender’s expertise, business acumen or advice in connection with the Property.

Section 4.3 No Lender Obligations. (a) Notwithstanding the provisions of
Subsections 1.1(h) and (n) or Section 1.2, Lender is not undertaking the
performance of (i) any obligations under the Leases; or (ii) any obligations
with respect to such agreements, contracts, certificates, instruments,
franchises, permits, trademarks, licenses and other documents.

(b) By accepting or approving anything required to be observed, performed or
fulfilled or to be given to Lender pursuant to this Security Instrument, the
Loan Agreement, the Note or the other Loan Documents, including any officer’s
certificate, balance sheet, statement of profit and loss or other financial
statement, survey, appraisal, or insurance policy, Lender shall not be deemed to
have warranted, consented to, or affirmed the sufficiency, the legality or
effectiveness of same, and such acceptance or approval thereof shall not
constitute any warranty or affirmation with respect thereto by Lender.

Section 4.4 Reliance. Borrower recognizes and acknowledges that in accepting the
Loan Agreement, the Note, this Security Instrument and the other Loan Documents,
Lender is expressly and primarily relying on the truth and accuracy of the
warranties and representations set forth in Section 4.1 of the Loan Agreement
without any obligation to investigate the Property and notwithstanding any
investigation of the Property by Lender; that such reliance existed on the part
of Lender prior to the date hereof, that the warranties and representations are
a material inducement to Lender in making the Loan; and that Lender would not be
willing to make the Loan and accept this Security Instrument in the absence of
the warranties and representations as set forth in Section 4.1 of the Loan
Agreement.

 

10



--------------------------------------------------------------------------------

ARTICLE V - FURTHER ASSURANCES

Section 5.1 Recording of Security Instrument, etc. Borrower forthwith upon the
execution and delivery of this Security Instrument and thereafter, from time to
time, shall cause this Security Instrument and any of the other Loan Documents
creating a lien or security interest or evidencing the lien hereof upon the
Property and each instrument of further assurance to be filed, registered or
recorded in such manner and in such places as may be required by any present or
future law in order to publish notice of and fully to protect and perfect the
lien or security interest hereof upon, and the interest of Lender in, the
Property. Borrower shall pay all taxes, filing, registration or recording fees,
and all expenses incident to the preparation, execution, acknowledgment and/or
recording of the Note, this Security Instrument, the other Loan Documents, any
note, deed of trust or mortgage supplemental hereto, any security instrument
with respect to the Property and any instrument of further assurance, and any
modification or amendment of the foregoing documents, and all federal, state,
county and municipal taxes, duties, imposts, assessments and charges arising out
of or in connection with the execution and delivery of this Security Instrument,
any deed of trust or mortgage supplemental hereto, any other security instrument
with respect to the Property or any instrument of further assurance, and any
modification or amendment of the foregoing documents, except where prohibited by
law so to do.

Section 5.2 Further Acts, Etc. Borrower shall, at the cost of Borrower, and
without expense to Lender, do, execute, acknowledge and deliver all and every
such further acts, deeds, conveyances, deeds of trust, mortgages, assignments,
notices of assignments, transfers and assurances as Lender shall, from time to
time, reasonably require, for the better assuring, conveying, assigning,
transferring, and confirming unto Lender the property and rights hereby
mortgaged, deeded, granted, bargained, sold, conveyed, confirmed, pledged,
assigned, warranted and transferred or intended now or hereafter so to be, or
which Borrower may be or may hereafter become bound to convey or assign to
Lender, or for carrying out the intention or facilitating the performance of the
terms of this Security Instrument or for filing, registering or recording this
Security Instrument, or for complying with all Legal Requirements. Borrower, on
demand, shall execute and deliver, and in the event it shall fail to so execute
and deliver, hereby authorizes Lender to execute in the name of Borrower or
without the signature of Borrower to the extent Lender may lawfully do so, one
or more financing statements to evidence more effectively the security interest
of Lender in the Property (including the filing of a financing statement with a
generic description such as “all assets”). Borrower grants to Lender an
irrevocable power of attorney coupled with an interest for the purpose of
exercising and perfecting any and all rights and remedies available to Lender at
law and in equity, including such rights and remedies available to Lender
pursuant to this Section 5.2.

Section 5.3 Changes in Tax, Debt, Credit and Documentary Stamp Laws. (a) If any
law is enacted or adopted or amended after the date of this Security Instrument
which deducts the Debt from the value of the Property for the purpose of
taxation or which imposes a tax, either directly or indirectly, on the Debt or
Lender’s interest in the Property, Borrower shall

 

11



--------------------------------------------------------------------------------

pay the tax, with interest and penalties thereon, if any. If Lender is advised
by counsel chosen by it that the payment of tax by Borrower would be unlawful or
taxable to Lender or unenforceable or provide the basis for a defense of usury,
then Lender shall have the option by written notice of not less than one hundred
twenty (120) days to declare the Debt immediately due and payable.

(b) Borrower shall not claim or demand or be entitled to any credit or credits
on account of the Debt for any part of the Taxes or Other Charges assessed
against the Property, or any part thereof, and no deduction shall otherwise be
made or claimed from the assessed value of the Property, or any part thereof,
for real estate tax purposes by reason of this Security Instrument or the Debt.
If such claim, credit or deduction shall be required by law, Lender shall have
the option, by written notice of not less than one hundred twenty (120) days, to
declare the Debt immediately due and payable.

(c) If at any time the United States of America, any State thereof or any
subdivision of any such State shall require revenue or other stamps to be
affixed to the Note, this Security Instrument, or any of the other Loan
Documents or impose any other tax or charge on the same, Borrower shall pay for
the same, with interest and penalties thereon, if any.

Section 5.4 Severing of Security Instrument. The provisions of Section 8.2(c) of
the Loan Agreement are hereby incorporated by reference herein.

Section 5.5 Replacement Documents. Upon receipt of an affidavit of an officer of
Lender as to the loss, theft, destruction or mutilation of the Note or any other
Loan Document which is not of public record, and, in the case of any such
mutilation, upon surrender and cancellation of such Note or other Loan Document,
Borrower shall issue, in lieu thereof, a replacement Note or other Loan
Document, dated the date of such lost, stolen, destroyed or mutilated Note or
other Loan Document in the same principal amount thereof and otherwise of like
tenor.

ARTICLE VI - DUE ON SALE/ENCUMBRANCE

Section 6.1 Lender Reliance. Borrower acknowledges that Lender has examined and
relied on the experience of Borrower and its general partners, members,
principals and (if Borrower is a trust) beneficial owners in owning and
operating properties such as the Property in agreeing to make the Loan, and will
continue to rely on Borrower’s ownership of the Property as a means of
maintaining the value of the Property as security for repayment of the Debt and
the performance of the Other Obligations. Borrower acknowledges that Lender has
a valid interest in maintaining the value of the Property so as to ensure that,
should Borrower default in the repayment of the Debt or the performance of the
Other Obligations, Lender can recover the Debt by a sale of the Property.

Section 6.2 No Sale/Encumbrance. Neither Borrower nor any Restricted Party (as
defined in the Loan Agreement) shall Transfer the Property or any part thereof
or any interest therein or permit or suffer the Property or any part thereof or
any interest therein to be Transferred other than as expressly permitted
pursuant to the terms of the Loan Agreement.

 

12



--------------------------------------------------------------------------------

ARTICLE VII - RIGHTS AND REMEDIES UPON DEFAULT

Section 7.1 Remedies. Upon the occurrence and during the continuance of any
Event of Default (as defined in the Loan Agreement), Borrower agrees that Lender
may take such action, without notice or demand, but only to the to the extent
permitted by applicable California law, as it deems advisable to protect and
enforce its rights against Borrower and in and to the Property, including the
following actions, each of which may be pursued concurrently or otherwise, at
such time and in such order as Lender may determine, in its discretion, without,
to the extent permitted by applicable California law, impairing or otherwise
affecting the other rights and remedies of Lender:

(a) declare the entire unpaid Debt to be immediately due and payable;

(b) institute judicial foreclosure proceedings for the complete foreclosure of
this Security Instrument under the applicable provisions of California law, in
which case the Property or any interest therein may, to the extent permitted by
applicable California law, be sold for cash or upon credit in one or more
parcels or in several interests or portions and in any order or manner;
(d) Exercise the power of sale contained in this Security Instrument and deliver
to Trustee a written statement of breach, notice of default and election to
cause Borrower’s interest in the Property to be sold, all in accordance with
applicable law.

(c) exercise the power of sale contained in this Security Instrument and deliver
to Trustee a written statement of breach, notice of default and election to
cause Borrower’s interest in the Property to be sold, all in accordance with
applicable law.

(i) If Lender elects to exercise the power of sale contained in this Security
Instrument, Lender shall notify Trustee and shall deposit with Trustee copies of
this Security Instrument and the Notes and such receipts and evidence of
expenditures made and secured hereby as Trustee may require.

(ii) Upon receipt of such notice from Lender and at the direction of Lender,
Trustee shall cause to be recorded, published or delivered such notices of
default and notices of sale as may then be required by law or this Security
Instrument. Trustee shall, only at the direction of Lender and without demand on
Borrower, after such time as may then be required by law and after recordation
of such notice of default and after notice of sale having been given as required
by law, sell Borrower’s interest in the Property at the time and place of sale
fixed by it in such notice of sale, either as a whole, or in separate lots or
parcels or items as Lender shall deem expedient, and in such order as it may
determine, at public auction to the highest bidder for cash in lawful money of
the United States payable at the time of sale, or as otherwise may then be
required by law. Trustee shall deliver to such purchaser or purchasers thereof
its good and sufficient

 

13



--------------------------------------------------------------------------------

deed or deeds conveying the property so sold, without any covenant or warranty,
express or implied. The recitals in such deed of any matters or facts shall be
conclusive proof of the truthfulness thereof. Any person, including, without
limitation, Borrower, Trustee, Lender, or any Lender, may purchase at such sale,
and Borrower covenants to warrant and defend the title of such purchaser or
purchasers. Lender and Lenders shall have the right to credit bid at any such
sale.

(iii) Trustee or Lender may sell not only the real property but also the
personal property and other interests which are a part of the Property, or any
part thereof, as a unit and as a part of a single sale, or may sell any part of
the Property separately from the remainder of the Property. Neither Trustee nor
Lender shall be required to take possession of any part of the Property or to
have any of the personal property present at any sale of the Property. Trustee
or Lender may appoint or delegate any one or more persons as agent to perform
any act or acts necessary or incident to any sale held by Trustee or Lender,
including the posting of notices and the conduct of sale, but in the name and on
behalf of Lender. If any sale hereunder is not completed or is defective in the
opinion of Trustee or Lender, such sale shall not exhaust the power of sale
hereunder, and Trustee or Lender shall have the right to cause a subsequent sale
or sales to be made hereunder.

(iv) As may be permitted by, but subject to, applicable law, after deducting all
costs, fees and expenses of Trustee and of this Security Instrument, including
costs of evidence of title in connection with sale, Trustee or Lender shall
apply the proceeds of sale (A) first, to payment of all costs, fees and
expenses, including attorneys’ fees and expenses incurred by Lender in
exercising the power of sale or foreclosing this Security Instrument,
(B) second, to the payment of the Secured Obligations (including, without
limitation, the principal, accrued interest and other sums due and owing under
the Notes and the amounts due and owing to Lender and Lenders under this
Security Instrument) in such manner and order as Lender may elect, and
(C) third, the remainder, if any, shall be paid to Borrower, or such other
persons as may be legally entitled thereto.

(v) Trustee may, in the manner provided by law, postpone sale of all or any
portion of the Property by public announcement at such time and place of sale,
and from time to time thereafter may postpone such sale by public announcement
or subsequently noticed sale, and without further notice make such sale at the
time fixed by the last postponement, or may, in its discretion, give a new
notice of sale.

(d) institute an action, suit or proceeding in equity for the specific
performance of any covenant, condition or agreement contained herein, in the
Note, the Loan Agreement or in the other Loan Documents;

(e) apply for and obtain the appointment, on an ex parte basis (any required
notice of such appointment or any proceeding to appoint the same being hereby
expressly waived) and without regard for the adequacy of the security for the
Debt and without regard for the solvency of Borrower, any guarantor, indemnitor
or of any Person liable for the payment of the Debt, of a receiver, trustee,
liquidator or conservator of the Property to do all of the actions

 

14



--------------------------------------------------------------------------------

set forth in subparagraph (h) below and to, with the consent of Lender, to the
extent permitted by applicable California law, dispose (by lease, sale or
otherwise) of some or all of the Property in the course of the proceeding in
which such receiver, trustee, liquidator or conservator is appointed;

(f) the license granted to Borrower under Section 1.2 hereof shall automatically
be revoked and Lender may enter into or upon the Property, either personally or
by its agents, nominees or attorneys and dispossess Borrower and its agents and
servants therefrom, without liability for trespass, damages or otherwise and
exclude Borrower and its agents or servants wholly therefrom, and take
possession of all books, records and accounts relating thereto and Borrower
agrees to surrender possession of the Property and of such books, records and
accounts to Lender upon demand, and thereupon Lender may (i) use, operate,
manage, control, insure, maintain, repair, restore and otherwise deal with all
and every part of the Property and conduct the business thereat; (ii) complete
any construction on the Property in such manner and form as Lender deems
advisable; (iii) make alterations, additions, renewals, replacements and
improvements to or on the Property; (iv) exercise all rights and powers of
Borrower with respect to the Property, whether in the name of Borrower or
otherwise, including the right to make, cancel, enforce or modify Leases, obtain
and evict tenants, and demand, sue for, collect and receive all Rents of the
Property and every part thereof; (v) require Borrower to pay monthly in advance
to Lender, or any receiver appointed to collect the Rents, the fair and
reasonable rental value for the use and occupation of such part of the Property
as may be occupied by Borrower; (vi) require Borrower to vacate and surrender
possession of the Property to Lender or to such receiver and, in default
thereof, Borrower may be evicted by summary proceedings or otherwise; and
(vii) apply the receipts from the Property to the payment of the Debt, in such
order, priority and proportions as Lender shall deem appropriate in its
discretion after deducting therefrom all expenses (including reasonable
attorneys’ fees) incurred in connection with the aforesaid operations and all
amounts necessary to pay the Taxes, Other Charges, insurance and other expenses
in connection with the Property, as well as just and reasonable compensation for
the services of Lender, its counsel, agents and employees;

(g) exercise any and all rights and remedies granted to a secured party upon
default under the Uniform Commercial Code, including: (i) the right to take
possession of the Fixtures, the Equipment, the Personal Property or any part
thereof, and to take such other measures as Lender may deem necessary for the
care, protection and preservation of the Fixtures, the Equipment, the Personal
Property, and (ii) request Borrower at its expense to assemble the Fixtures, the
Equipment, the Personal Property and make it available to Lender at a convenient
place acceptable to Lender. Any notice of sale, disposition or other intended
action by Lender with respect to the Fixtures, the Equipment, the Personal
Property sent to Borrower in accordance with the provisions hereof at least five
(5) days prior to such action, shall constitute commercially reasonable notice
to Borrower;

(h) apply any sums then deposited or held in escrow or otherwise by or on behalf
of Lender in accordance with the terms of the Loan Agreement, this Security
Instrument or any other Loan Document to the payment of the following items in
any order in its discretion: (i) Taxes and Other Charges; (ii) Insurance
Premiums; (iii) interest on the unpaid principal balance of the Note;
(iv) amortization of the unpaid principal balance of the Note; and (v) all other
sums payable pursuant to the Note, the Loan Agreement, this Security Instrument
and the other Loan Documents, including advances made by Lender pursuant to the
terms of this Security Instrument;

 

15



--------------------------------------------------------------------------------

(i) surrender the Policies maintained pursuant to the Loan Agreement, collect
the unearned Insurance Premiums and apply such sums as a credit on the Debt in
such priority and proportion as Lender shall deem proper, and in connection
therewith, Borrower hereby appoints Lender as agent and attorney-in-fact (which
is coupled with an interest and is therefore irrevocable) for Borrower to
collect such Insurance Premiums;

(j) prohibit Borrower and anyone claiming for or through Borrower from making
use of or withdrawing any sums from any lockbox, escrow or similar account;

(k) pursue such other remedies as Lender may have under applicable law; or

(l) apply the undisbursed balance of any Net Proceeds Deficiency deposit,
together with interest thereon, to the payment of the Debt in such order,
priority and proportions as Lender shall deem to be appropriate in its
discretion.

Section 7.2 Application of Proceeds. The purchase money, proceeds and avails of
any disposition of the Property, and or any part thereof, or any other sums
collected by Lender pursuant to the Note, this Security Instrument or the other
Loan Documents, may be applied by Lender to the payment of the Debt in such
priority and proportions as Lender in its discretion shall deem proper.

Section 7.3 Right to Cure Defaults. Upon the occurrence and during the
continuance of any Event of Default, or if Borrower fails to make any payment or
to do any act as herein provided, Lender may, but without any obligation to do
so and without notice to or demand on Borrower and without releasing Borrower
from any obligation hereunder, make any payment or do any act required of
Borrower hereunder in such manner and to such extent as Lender may deem
necessary to protect the security hereof. Lender is authorized to enter upon the
Property for such purposes, or appear in, defend, or bring any action or
proceeding to protect its interest in the Property or to foreclose this Security
Instrument or collect the Debt, and the cost and expense thereof (including
reasonable attorneys’ fees to the extent permitted by law), with interest as
provided in this Section 7.3, shall constitute a portion of the Debt and shall
be due and payable to Lender upon demand. All such costs and expenses incurred
by Lender in remedying such Event of Default or such failed payment or act or in
appearing in, defending, or bringing any such action or proceeding shall bear
interest at the Default Rate (as defined in the Note), for the period after
notice from Lender that such cost or expense was incurred to the date of payment
to Lender. All such costs and expenses incurred by Lender together with interest
thereon calculated at the Default Rate shall be deemed to constitute a portion
of the Debt and be secured by this Security Instrument and the other Loan
Documents and shall be immediately due and payable upon demand by Lender
therefor.

Section 7.4 Actions and Proceedings. Lender has the right to appear in and
defend any action or proceeding brought with respect to the Property and to
bring any action or proceeding, in the name and on behalf of Borrower, which
Lender, in its discretion, decides should be brought to protect its interest in
the Property.

 

16



--------------------------------------------------------------------------------

Section 7.5 Recovery of Sums Required To Be Paid. Lender shall have the right
from time to time to take action to recover any sum or sums which constitute a
part of the Debt as the same become due, without regard to whether or not the
balance of the Debt shall be due, and without prejudice to the right of Lender
thereafter to bring an action of foreclosure, or any other action, for a default
or defaults by Borrower existing at the time such earlier action was commenced.

Section 7.6 Examination of Books and Records. At reasonable times and upon
reasonable notice, Lender, its agents, accountants and attorneys shall have the
right to examine the records, books, management and other papers of Borrower
which reflect upon their financial condition, at the Property or at any office
regularly maintained by Borrower where the books and records are located. Lender
and its agents shall have the right to make copies and extracts from the
foregoing records and other papers. In addition, at reasonable times and upon
reasonable notice, Lender, its agents, accountants and attorneys shall have the
right to examine and audit the books and records of Borrower pertaining to the
income, expenses and operation of the Property during reasonable business hours
at any office of Borrower where the books and records are located. This
Section 7.6 shall apply throughout the term of the Note and without regard to
whether an Event of Default has occurred or is continuing.

Section 7.7 Other Rights, etc. (a) The failure of Lender to insist upon strict
performance of any term hereof shall not be deemed to be a waiver of any term of
this Security Instrument. Borrower shall not be relieved of Borrower’s
obligations hereunder by reason of (i) the failure of Lender to comply with any
request of Borrower or any guarantor or any indemnitor with respect to the Loan
to take any action to foreclose this Security Instrument or otherwise enforce
any of the provisions hereof or of the Note or the other Loan Documents,
(ii) the release, regardless of consideration, of the whole or any part of the
Property, or of any person liable for the Debt or any portion thereof, or
(iii) any agreement or stipulation by Lender extending the time of payment or
otherwise modifying or supplementing the terms of the Note, this Security
Instrument or the other Loan Documents.

(b) It is agreed that the risk of loss or damage to the Property is on Borrower,
and Lender shall have no liability whatsoever for decline in value of the
Property, for failure to maintain the Policies, or for failure to determine
whether insurance in force is adequate as to the amount of risks insured.
Possession by Lender shall not be deemed an election of judicial relief if any
such possession is requested or obtained with respect to any Property or
collateral not in Lender’s possession.

(c) Lender may resort for the payment of the Debt to any other security held by
Lender in such order and manner as Lender, in its discretion, may elect. Lender
may take action to recover the Debt, or any portion thereof, or to enforce any
covenant hereof without prejudice to the right of Lender thereafter to foreclose
this Security Instrument. The rights of Lender under this Security Instrument
shall be separate, distinct and cumulative and none shall be given effect to the
exclusion of the others. No act of Lender shall be construed as an election to
proceed under any one provision herein to the exclusion of any other provision.
Lender shall not be limited exclusively to the rights and remedies herein stated
but shall be entitled to every right and remedy now or hereafter afforded at law
or in equity.

 

17



--------------------------------------------------------------------------------

Section 7.8 Right to Release Any Portion of the Property. Lender may, to the
extent permitted by applicable California law, release any portion of the
Property for such consideration as Lender may require without, as to the
remainder of the Property, in any way impairing or affecting the lien or
priority of this Security Instrument, or improving the position of any
subordinate lienholder with respect thereto, except to the extent that the
obligations hereunder shall have been reduced by the actual monetary
consideration, if any, received by Lender for such release, and may accept by
assignment, pledge or otherwise any other property in place thereof as Lender
may require without being accountable for so doing to any other lienholder. This
Security Instrument shall continue as a lien and security interest in the
remaining portion of the Property.

Section 7.9 Violation of Laws. If the Property is not in material compliance
with Legal Requirements, Lender may impose additional requirements upon Borrower
in connection herewith including monetary reserves or financial equivalents.

Section 7.10 Right of Entry. Upon reasonable notice to Borrower, Lender and its
agents shall have the right to enter and inspect the Property at all reasonable
times.

ARTICLE VIII - PREPAYMENT

Section 8.1 Prepayment. The Debt may not be prepaid in whole or in part except
in accordance with the express terms and conditions of the Loan Agreement and
the Note.

ARTICLE IX - INDEMNIFICATION

Section 9.1 General Indemnification. Borrower shall, at its sole cost and
expense, protect (with legal counsel reasonably acceptable to Lender), defend,
indemnify, release and hold harmless the Indemnified Parties from and against
any and all claims, suits, liabilities (including strict liabilities), actions,
proceedings, obligations, debts, damages, losses, costs, expenses, diminutions
in value, fines, penalties, charges, fees, expenses, judgments, awards, amounts
paid in settlement, punitive damages, foreseeable and unforeseeable
consequential damages, of whatever kind or nature (including reasonable
attorneys’ fees and other costs of defense) (collectively, the “Losses”) imposed
upon or incurred by or asserted against any Indemnified Parties and directly or
indirectly arising out of or in any way relating to any one or more of the
following: (a) ownership of this Security Instrument, the Property or any
interest therein or receipt of any Rents; (b) any amendment to, or restructuring
of, the Debt, the Note, the Loan Agreement, this Security Instrument, or any
other Loan Documents; (c) any and all lawful action that may be taken by Lender
in connection with the enforcement of the provisions of this Security
Instrument, the Loan Agreement, the Note or any of the other Loan Documents,
whether or not suit is filed in connection with same, or in connection with
Borrower, any

 

18



--------------------------------------------------------------------------------

guarantor or any indemnitor Person and/or any partner, joint venturer or
shareholder thereof becoming a party to a voluntary or involuntary federal or
state bankruptcy, insolvency or similar proceeding; (d) any accident, injury to
or death of persons or loss of or damage to property occurring in, on or about
the Property or any part thereof or on the adjoining sidewalks, curbs, adjacent
property or adjacent parking areas, streets or ways; (e) any use, nonuse or
condition in, on or about the Property or any part thereof or on the adjoining
sidewalks, curbs, adjacent property or adjacent parking areas, streets or ways;
(f) any failure on the part of Borrower to perform or be in compliance with any
of the terms of this Security Instrument, the Note, the Loan Agreement or any of
the other Loan Documents; (g) performance of any labor or services or the
furnishing of any materials or other property in respect of the Property or any
part thereof; (h) the failure of any person to file timely with the Internal
Revenue Service an accurate Form 1099-B, Statement for Recipients of Proceeds
from Real Estate, Broker and Barter Exchange Transactions, which may be required
in connection with this Security Instrument, or to supply a copy thereof in a
timely fashion to the recipient of the proceeds of the transaction in connection
with which this Security Instrument is made; (i) any failure of the Property to
be in compliance with any Legal Requirements; (j) the enforcement by any
Indemnified Party of the provisions of this Article 9; (k) any and all claims
and demands whatsoever which may be asserted against Lender by reason of any
alleged obligations or undertakings on its part to perform or discharge any of
the terms, covenants, or agreements contained in any Lease; (l) any and all
claims (including lender liability claims) or demands by Borrower or any third
parties, including any guarantor or indemnitor; (m) the payment of any
commission, charge or brokerage fee to anyone claiming through Borrower which
may be payable in connection with the funding of the Loan; or (n) any
misrepresentation made by Borrower in this Security Instrument or any other Loan
Document. Any amounts payable to Lender by reason of the application of this
Section 9.1 shall become immediately due and payable and shall bear interest at
the Default Rate from the date loss or damage is sustained by Lender until paid.

Section 9.2 Mortgage and/or Intangible Tax. Borrower shall, at its sole cost and
expense, protect, defend, indemnify, release and hold harmless the Indemnified
Parties from and against any and all Losses imposed upon or incurred by or
asserted against any Indemnified Parties and directly or indirectly arising out
of or in any way relating to any tax on the making and/or recording of this
Security Instrument, the Note or any of the other Loan Documents, but excluding
any income, franchise or other similar taxes. Borrower hereby agrees that, in
the event that it is determined that any documentary stamp taxes or intangible
personal property taxes are due hereon or on any mortgage or promissory note
executed in connection herewith (including the Note), Borrower shall indemnify
and hold harmless the Indemnified Parties for all such documentary stamp and/or
intangible taxes, including all penalties and interest assessed or charged in
connection therewith.

Section 9.3 ERISA Indemnification. Borrower shall, at its sole cost and expense,
protect, defend, indemnify, release and hold harmless the Indemnified Parties
from and against any and all Losses (including reasonable attorneys’ fees and
costs incurred in the investigation, defense, and settlement of Losses incurred
in correcting any prohibited transaction or in the sale of a prohibited loan,
and in obtaining any individual prohibited transaction exemption under ERISA
that may be required, in Lender’s discretion) that Lender may incur, directly or
indirectly, as a result of a breach of any of the representations made under
Section 4.1.9 of the Loan Agreement or a breach of any negative covenants
contained in Section 5.2.9 of the Loan Agreement.

 

19



--------------------------------------------------------------------------------

Section 9.4 Duty to Defend; Attorneys’ Fees and Other Fees and Expenses. Upon
written request by any Indemnified Party, Borrower shall defend such Indemnified
Party (if requested by any Indemnified Party, in the name of the Indemnified
Party) by attorneys and other professionals approved by the Indemnified Parties.
Notwithstanding the foregoing, if the defendants in any such claim or proceeding
include both Borrower and any Indemnified Party and Borrower and such
Indemnified Party shall have reasonably concluded that there are any legal
defenses available to it and/or other Indemnified Parties that are different
from or additional to those available to Borrower, such Indemnified Party shall
have the right to select separate counsel to assert such legal defenses and to
otherwise participate in the defense of such action on behalf of such
Indemnified Party, provided that no compromise or settlement shall be entered
without Borrower’s consent, which consent shall not be unreasonably withheld.
Upon demand, Borrower shall pay or, in the sole and absolute discretion of the
Indemnified Parties, reimburse, the Indemnified Parties for the payment of
reasonable fees and disbursements of attorneys, engineers, environmental
consultants, laboratories and other professionals in connection therewith.

Section 9.5 Environmental Indemnity. Simultaneously with this Security
Instrument, Borrower and Guarantor have executed that certain Environmental
Indemnity. The obligations of Borrower and Guarantor under the Environmental
Indemnity are not part of the Debt and are not secured by this Security
Instrument.

ARTICLE X - WAIVERS

Section 10.1 Waiver of Counterclaim. To the extent permitted by applicable law,
Borrower hereby waives the right to assert a counterclaim, other than a
mandatory or compulsory counterclaim, in any action or proceeding brought
against it by Lender arising out of or in any way connected with this Security
Instrument, the Loan Agreement, the Note, any of the other Loan Documents, or
the Obligations.

Section 10.2 Marshalling and Other Matters. To the extent permitted by
applicable law, Borrower hereby waives the benefit of all homestead,
appraisement, valuation, stay, extension, reinstatement and redemption laws now
or hereafter in force and all rights of marshalling in the event of any sale
hereunder of the Property or any part thereof or any interest therein. Further,
Borrower hereby expressly waives any and all rights of redemption from sale
under any order or decree of foreclosure of this Security Instrument on behalf
of Borrower, and on behalf of each and every person acquiring any interest in or
title to the Property subsequent to the date of this Security Instrument and on
behalf of all persons to the extent permitted by applicable law, and hereby
waives any defense Borrower might assert or have by reason of Lender’s failure
to make any tenant or lessee of the Property a party defendant in any
foreclosure proceeding or action instituted by Lender.

 

20



--------------------------------------------------------------------------------

Section 10.3 Waiver of Notice. To the extent permitted by applicable law,
Borrower shall not be entitled to any notices of any nature whatsoever from
Lender except with respect to matters for which this Security Instrument
specifically and expressly provides for the giving of notice by Lender to
Borrower and except with respect to matters for which Lender is required by
applicable law to give notice, and Borrower hereby expressly waives the right to
receive any notice from Lender with respect to any matter for which this
Security Instrument does not specifically and expressly provide for the giving
of notice by Lender to Borrower.

Section 10.4 Waiver of Statute of Limitations. To the extent permitted by
applicable law, Borrower hereby expressly waives and releases to the fullest
extent permitted by law, the pleading of any statute of limitations as a defense
to payment of the Debt or performance of its Other Obligations.

Section 10.5 Trial by Jury. BORROWER HEREBY AGREES NOT TO ELECT A TRIAL BY JURY
OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY
FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD
TO THE LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN
CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY
AND VOLUNTARILY BY BORROWER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH
INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE
ACCRUE. LENDER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY
PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY BORROWER.

ARTICLE XI - EXCULPATION

The provisions of Section 9.3 of the Loan Agreement are hereby incorporated by
reference into this Security Instrument to the same extent and with the same
force as if fully set forth herein.

ARTICLE XII - NOTICES

All notices or other written communications hereunder shall be delivered in
accordance with Section 10.6 of the Loan Agreement.

 

21



--------------------------------------------------------------------------------

ARTICLE XIII - APPLICABLE LAW

Section 13.1 Governing Law. This Security Instrument shall be governed in
accordance with the terms and provisions of Section 10.3 of the Loan Agreement.

Section 13.2 Usury Laws. Notwithstanding anything to the contrary, (a) all
agreements and communications between Borrower and Lender are hereby and shall
automatically be limited so that, after taking into account all amounts deemed
interest, the interest contracted for, charged or received by Lender shall never
exceed the maximum lawful rate or amount, (b) in calculating whether any
interest exceeds the lawful maximum, all such interest shall be amortized,
prorated, allocated and spread over the full amount and term of all principal
indebtedness of Borrower to Lender, and (c) if through any contingency or event,
Lender receives or is deemed to receive interest in excess of the lawful
maximum, any such excess shall be deemed to have been applied toward payment of
the principal of any and all then outstanding indebtedness of Borrower to
Lender, or if there is no such indebtedness, shall immediately be returned to
Borrower.

Section 13.3 Provisions Subject to Applicable Law. All rights, powers and
remedies provided in this Security Instrument may be exercised only to the
extent that the exercise thereof does not violate any applicable provisions of
law and are intended to be limited to the extent necessary so that they will not
render this Security Instrument invalid, unenforceable or not entitled to be
recorded, registered or filed under the provisions of any applicable law. If any
term of this Security Instrument or any application thereof shall be invalid or
unenforceable, the remainder of this Security Instrument and any other
application of the term shall not be affected thereby.

ARTICLE XIV - DEFINITIONS

All capitalized terms not defined herein shall have the respective meanings set
forth in the Loan Agreement. Unless the context clearly indicates a contrary
intent or unless otherwise specifically provided herein, words used in this
Security Instrument may be used interchangeably in singular or plural form and
the word “Borrower” shall mean “each Borrower and any subsequent owner or owners
of the Property or any part thereof or any interest therein,” the word “Lender”
shall mean “Lender and any subsequent holder of the Note,” the word “Note” shall
mean “the Note and any other evidence of indebtedness secured by this Security
Instrument,” the word “Property” shall include any portion of the Property and
any interest therein, and the phrases “attorneys’ fees”, “legal fees” and
“counsel fees” shall include any and all attorneys’, paralegal and law clerk
fees and disbursements, including fees and disbursements at the pre-trial, trial
and appellate levels incurred or paid by Lender in protecting its interest in
the Property, the Leases and the Rents and enforcing its rights hereunder.

 

22



--------------------------------------------------------------------------------

ARTICLE XV - MISCELLANEOUS PROVISIONS

Section 15.1 No Oral Change. This Security Instrument, and any provisions
hereof, including the provisions of this Section, may not be modified, amended,
waived, extended, changed, discharged or terminated orally or by any act or
failure to act on the part of Borrower or Lender, but only by an agreement in
writing signed by the party against whom enforcement of any modification,
amendment, waiver, extension, change, discharge or termination is sought, and
the parties hereby: (a) expressly agree that it shall not be reasonable for any
of them to rely on any alleged, non-written amendment to this Security
Instrument; (b) irrevocably waive any and all right to enforce any alleged,
non-written amendment to this Security Instrument; and (c) expressly agree that
it shall be beyond the scope of authority (apparent or otherwise) for any of
their respective agents to agree to any non-written modification of this
Security Instrument.

Section 15.2 Successors and Assigns. This Security Instrument shall be binding
upon and inure to the benefit of Borrower and Lender and their respective
successors and assigns forever.

Section 15.3 Inapplicable Provisions. If any term, covenant or condition of the
Loan Agreement, the Note or this Security Instrument is held to be invalid,
illegal or unenforceable in any respect, the Loan Agreement, the Note and this
Security Instrument shall be construed without such provision.

Section 15.4 Headings, Etc. The headings and captions of various Sections of
this Security Instrument are for convenience of reference only and are not to be
construed as defining or limiting, in any way, the scope or intent of the
provisions hereof.

Section 15.5 Number and Gender. Whenever the context may require, any pronouns
used herein shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural and vice
versa.

Section 15.6 Subrogation. If any or all of the proceeds of the Note have been
used to extinguish, extend or renew any indebtedness heretofore existing against
the Property, then, to the extent of the funds so used, Lender shall be
subrogated to all of the rights, claims, liens, titles, and interests existing
against the Property heretofore held by, or in favor of, the holder of such
indebtedness and such former rights, claims, liens, titles, and interests, if
any, are not waived but rather are continued in full force and effect in favor
of Lender and are merged with the lien and security interest created herein as
cumulative security for the repayment of the Debt, the performance and discharge
of Borrower’s obligations hereunder, under the Loan Agreement, the Note and the
other Loan Documents and the performance and discharge of the Other Obligations.

Section 15.7 Entire Agreement. The Note, the Loan Agreement, this Security
Instrument and the other Loan Documents constitute the entire understanding and
agreement between Borrower and Lender with respect to the transactions arising
in connection with the Debt and supersede all prior written or oral
understandings and agreements between Borrower and Lender with respect thereto.
Borrower hereby acknowledges that, except as incorporated in

 

23



--------------------------------------------------------------------------------

writing in the Note, the Loan Agreement, this Security Instrument and the other
Loan Documents, there are not, and were not, and no persons are or were
authorized by Lender to make, any representations, understandings, stipulations,
agreements or promises, oral or written, with respect to the transaction which
is the subject of the Note, the Loan Agreement, this Security Instrument and the
other Loan Documents.

Section 15.8 Limitation on Lender’s Responsibility. No provision of this
Security Instrument shall operate to place any obligation or liability for the
control, care, management or repair of the Property upon Lender, nor shall it
operate to make Lender responsible or liable for any waste committed on the
Property by the tenants or any other Person, or for any dangerous or defective
condition of the Property, or for any negligence in the management, upkeep,
repair or control of the Property resulting in loss or injury or death to any
tenant, licensee, employee or stranger. Nothing herein contained shall be
construed as constituting Lender a “mortgagee in possession.”

Section 15.9 Rules of Construction. The following rules of construction shall be
applicable for all purposes of this Security Instrument and all documents or
instruments supplemental hereto, unless the context otherwise clearly requires:

(a) The terms “include,” “including” and similar terms shall be construed as if
followed by the phrase “without being limited to”;

(b) any pronoun used herein shall be deemed to cover all genders, and words
importing the singular number shall mean and include the plural number, and vice
versa;

(c) all captions to the Sections hereof are used for convenience and reference
only and in no way define, limit or describe the scope or intent of, or in any
way affect, this Security Instrument;

(d) the term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or”;

(e) the words “hereof,” “herein,” “hereby,” “hereunder,” and similar terms in
this Security Instrument refer to this Security Instrument as a whole and not to
any particular provision or section of this Security Instrument;

(f) an Event of Default shall “continue” or be “continuing” until such Event of
Default has been waived in writing by Lender;

(g) No inference in favor of or against any party shall be drawn from the fact
that such party has drafted any portion hereof or any other Loan Document;

(h) The cover page (if any) of, all recitals set forth in, and all Exhibits to,
this Security Instrument are hereby incorporated herein; and

(i) Wherever Lender’s judgment, consent, approval or discretion is required
under this Security Instrument or any other Loan Document for any matter or
thing or Lender shall have an option, election, or right of determination or any
other power to decide any

 

24



--------------------------------------------------------------------------------

matter relating to the terms and conditions of this Security Instrument,
including any right to determine that something is satisfactory or not
(“Decision Power”), such Decision Power shall be exercised in the sole and
absolute discretion of Lender unless otherwise expressly stated to be reasonably
exercised. Such Decision Power and each other power granted to Lender upon this
Security Instrument or any other Loan Document may be exercised by Lender or by
any authorized agent of Lender (including any servicer and/or attorney-in-fact),
and Borrower hereby expressly agrees to recognize the exercise of such Decision
Power by such authorized agent. Without limiting the generality of the
foregoing, any authorized agent of Lender (including any servicer and/or
attorney-in-fact) is hereby specifically authorized to remove a trustee and
select and appoint a successor trustee.

Section 15.10 Duplicate Originals; Counterparts. This Security Instrument may be
executed in any number of duplicate originals and each duplicate original shall
be deemed to be an original. This Security Instrument may be executed in several
counterparts, each of which counterpart shall be deemed an original instrument
and all of which together shall constitute a single Security Instrument. The
failure of any party hereto to execute this Security Instrument, or any
counterpart hereof, shall not relieve the other signatories from their
obligations hereunder.

Section 15.11 Lender’s Right to Subordinate. Lender may, at its election,
subordinate the lien of this Security Instrument and any or all of Lender’s
rights, titles or interests hereunder to any lien, leasehold interest, easement,
plat, covenant, restriction, dedication, encumbrance or other matter affecting
the Property or any part thereof by recording a written declaration of such
subordination in the office of the register or recorder of deeds or similar
filing officer for the county in which the Land is located. If foreclosure sale
occurs hereunder after the recording of any such declaration, the title received
by the purchaser at such sale shall be subject to the matters specified in such
declaration, but such declaration shall not otherwise affect the validity or
terms of this Security Instrument or any other Loan Document or the priority of
any lien or security interest created hereunder or under any other Loan
Document. Without limitation of the foregoing, Lender shall have the right to
unilaterally modify any Loan Document to release any lien on any portion of the
Property

ARTICLE XVI - DEED OF TRUST PROVISIONS

Section 16.1 Concerning the Trustee. Except as required by applicable law,
Trustee shall be under no duty to take any action hereunder except as expressly
required hereunder or by law, or to perform any act which would involve Trustee
in any expense or liability or to institute or defend any suit in respect
hereof, unless properly indemnified to Trustee’s reasonable satisfaction.
Trustee, by acceptance of this Security Instrument, covenants to perform and
fulfill the trusts herein created, being liable, however, only for gross
negligence or willful misconduct, and hereby waives any statutory fee and agrees
to accept reasonable compensation, in lieu thereof, for any services rendered by
Trustee in accordance with the terms hereof. Trustee may resign at any time upon
giving thirty (30) days’ notice to Borrower and to Lender. Lender may

 

25



--------------------------------------------------------------------------------

remove Trustee at any time or from time to time and select a successor trustee.
In the event of the death, removal, resignation, refusal to act, or inability to
act of Trustee, or in its discretion for any reason whatsoever Lender may,
without notice and without specifying any reason therefor and without applying
to any court, select and appoint a successor trustee, by an instrument recorded
wherever this Security Instrument is recorded and all powers, rights, duties and
authority of Trustee, as aforesaid, shall thereupon become vested in such
successor. Such substitute trustee shall not be required to give bond for the
faithful performance of the duties of Trustee hereunder unless required by
Lender. The procedure provided for in this paragraph for substitution of Trustee
shall be in addition to and not in exclusion of any other provisions for
substitution, by law or otherwise.

Section 16.2 Trustee’s Fees. Borrower shall, to the extent permitted by
applicable California law, pay all reasonable costs, fees and expenses incurred
by Trustee and Trustee’s agents and counsel in connection with the performance
by Trustee of Trustee’s duties hereunder and all such costs, fees and expenses
shall be secured by this Security Instrument.

Section 16.3 Certain Rights. With the approval of Lender, Trustee shall have the
right to take any and all of the following actions: (a) to select, employ, and
advise with counsel (who may be, but need not be, counsel for Lender) upon any
matters arising hereunder, including the preparation, execution, and
interpretation of the Note, this Security Instrument or the Other Loan
Documents, and shall be fully protected in relying as to legal matters on the
advice of counsel, (b) to execute any of the trusts and powers hereof and to
perform any duty hereunder either directly or through his/her agents or
attorneys, (c) to select and employ, in and about the execution of his/her
duties hereunder, suitable accountants, engineers and other experts, agents and
attorneys-in-fact, either corporate or individual, not regularly in the employ
of Trustee, and Trustee shall not be answerable for any act, default,
negligence, or misconduct of any such accountant, engineer or other expert,
agent or attorney-in-fact, if selected with reasonable care, or for any error of
judgment or act done by Trustee in good faith, or be otherwise responsible or
accountable under any circumstances whatsoever, except for Trustee’s gross
negligence or bad faith and (d) any and all other lawful action as Lender may
instruct Trustee to take to protect or enforce Lender’s rights hereunder.
Trustee shall not be personally liable in case of entry by Trustee, or anyone
entering by virtue of the powers herein granted to Trustee, upon the Property
for debts contracted for or liability or damages incurred in the management or
operation of the Property. Trustee shall have the right to rely on any
instrument, document, or signature authorizing or supporting an action taken or
proposed to be taken by Trustee hereunder, believed by Trustee in good faith to
be genuine. Trustee shall be entitled to reimbursement for actual expenses
incurred by Trustee in the performance of Trustee’s duties hereunder and to
reasonable compensation for such of Trustee’s services hereunder as shall be
rendered.

Section 16.4 Retention of Money. All moneys received by Trustee shall, until
used or applied as herein provided, be held in trust for the purposes for which
they were received, but need not be segregated in any manner from any other
moneys (except to the extent required by applicable law) and Trustee shall be
under no liability for interest on any moneys received by Trustee hereunder.

Section 16.5 Perfection of Appointment. Should any deed, conveyance, or
instrument of any nature be required from Borrower by any Trustee or substitute
trustee to more fully and

 

26



--------------------------------------------------------------------------------

certainly vest in and confirm to the Trustee or substitute trustee such estates
rights, powers, and duties, then, upon request by the Trustee or substitute
trustee, any and all such deeds, conveyances and instruments shall be made,
executed, acknowledged, and delivered and shall be caused to be recorded and/or
filed by Borrower.

Section 16.6 Succession Instruments. Any substitute trustee appointed pursuant
to any of the provisions hereof shall, without any further act, deed, or
conveyance, become vested with all the estates, properties, rights, powers, and
trusts of its or his/her predecessor in the rights hereunder with like effect as
if originally named as Trustee herein; but nevertheless, upon the written
request of Lender or of the substitute trustee, the Trustee ceasing to act shall
execute and deliver any instrument transferring to such substitute trustee, upon
the trusts herein expressed, all the estates, properties, rights, powers, and
trusts of the Trustee so ceasing to act, and shall duly assign, transfer and
deliver any of the property and moneys held by such Trustee to the substitute
trustee so appointed in the Trustee’s place.

ARTICLE XVII - STATE-SPECIFIC PROVISIONS

Section 17.1 Principles of Construction. In the event of any inconsistencies
between the terms and conditions of this Article 17 and the terms and conditions
of this Security Instrument, the terms and conditions of this Article 17 shall
control and be binding.

Section 17.2 Fixture Filing. The following provision is added at the end of the
preamble immediately preceding the recitals:

THIS SECURITY INSTRUMENT CONSTITUTES A FIXTURE FILING UNDER SECTIONS 9334, 9501
AND 9502 OF THE UNIFORM COMMERCIAL CODE OF THE STATE

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

27



--------------------------------------------------------------------------------

OF CALIFORNIA. TO THE EXTENT THE GOODS ARE FIXTURES UNDER THE LAWS OF THE STATE
OF CALIFORNIA, THE FIXTURES ARE OR SHALL BECOME FIXTURES ON THE REAL PROPERTY
LOCATED IN THE COUNTY OF RIVERSIDE, STATE OF CALIFORNIA, MORE PARTICULARLY
DESCRIBED ON EXHIBIT A ATTACHED HERETO, COMMONLY KNOWN BY THE STREET ADDRESS
14485 MORENO BEACH, MORENO VALLEY, CALIFORNIA. THE NAME OF THE RECORD OWNER OF
THE REAL PROPERTY IS TNP SRT PORTFOLIO I, LLC, A DELAWARE LIMITED LIABILITY
COMPANY.

Section 17.3 Debt. The ninth line of the third recital is hereby modified by
inserting the following between “rents” and “) or”: “(but specifically excluding
the Environmental Indemnity Agreement of even date herewith from Borrower and
certain other parties to Lender (the “Environmental Indemnity”)).”

Section 17.4 Restoration after Casualty/Condemnation.

(a) BORROWER HEREBY ACKNOWLEDGES AND AGREES THAT IT IS AWARE OF AND UNDERSTANDS
SCHOOLCRAFT V. ROSS (81 CAL. APP. 3D 75 (1981)) AND ITS PROGENY AS WELL AS
CALIFORNIA CIVIL CODE SECTION 2924.7 AND FINANCIAL CODE SECTIONS 1227.3 AND
7462, WHICH PERMIT LENDER TO REQUIRE INSURANCE BUT OBLIGATE LENDER TO ALLOW
BORROWER TO USE CASUALTY INSURANCE PROCEEDS FOR THE PURPOSE OF REPAIRING OR
RESTORING THE REAL PROPERTY PLEDGED AS SECURITY FOR THE BORROWER’S OBLIGATIONS
TO LENDER UNLESS LENDER’S SECURITY HAS BEEN IMPAIRED. BORROWER HEREBY
ACKNOWLEDGES AND AGREES THAT, IN THE EVENT OF A CASUALTY TO THE PROPERTY, IF
BORROWER FAILS TO REPAIR OR RESTORE THE PROPERTY IN A MANNER CONSISTENT WITH THE
LOAN AGREEMENT, REGARDLESS OF WHETHER SUCH FAILURE IS THE RESULT OF ANY
VOLUNTARY ACTION OR INACTION BY BORROWER, OR ANY ACT OR DETERMINATION OF ANY
GOVERNMENTAL AUTHORITY (WHETHER PURSUANT TO ANY ZONING, LAND USE OR OTHER
ORDINANCE, CODE, REGULATION OR REQUIREMENT OR OTHERWISE), SUCH FAILURE IS AND
SHALL BE DEEMED A SUBSTANTIAL IMPAIRMENT OF THE PROPERTY ENTITLING LENDER TO
APPLY THE NET INSURANCE PROCEEDS TO THE INDEBTEDNESS IN SUCH ORDER AND MANNER AS
LENDER MAY ELECT, WHETHER OR NOT DUE AND PAYABLE, WITH ANY EXCESS PAID TO
BORROWER. BY INITIALING THIS PROVISION IN THE SPACE PROVIDED BELOW, BORROWER
HEREBY ACKNOWLEDGES AND AGREES THAT THE TERMS OF THIS PROVISION HAVE BEEN
SPECIFICALLY BARGAINED FOR AND ARE A MATERIAL INDUCEMENT FOR LENDER TO MAKE THE
LOAN AND WITHOUT WHICH LENDER WOULD NOT MAKE THE LOAN.

 

JW

Borrower’s Initials

 

28



--------------------------------------------------------------------------------

(b) Lender may, in its sole discretion, elect to (i) apply the Net Proceeds of
any Condemnation Proceeds in reduction of the Debt in such order and manner as
Lender may elect, whether due or not or (ii) make the proceeds available to
Borrower for Restoration. Any implied covenant in this Security Instrument or
the Loan Agreement restricting the right of Lender to make such an election is
waived by Borrower. In addition, Borrower hereby waives the provisions of any
law prohibiting Lender from making such an election, including, without
limitation, the provisions of California Code of Civil Procedure commencing with
Section 1265.210.

Section 17.5 Notices Of Default. All notices and cure periods described in
Section 8.1 of the Loan Agreement shall not be applicable to any event which
with the giving of notice, the passage of time or both would constitute an Event
of Default, if such event has occurred as of the date on which Lender commences
a nonjudicial foreclosure proceeding with respect to another Event or Event of
Default. Such event shall constitute an independent Event of Default hereunder
and under the Loan Agreement.

Section 17.6 Recovery of Sums Required to be Paid. The following sentence is
inserted at the end of Section 7.5: “This Section 7.5 is separate and several,
and shall survive the merger of this provision into any judgment.”

Section 17.7 Rights Pertaining To Sales. The first sentence of Section 7.12(k)
is deleted.

Section 17.8 Environmental Compliance.

(a) With or without notice, and without releasing Borrower from any obligation
hereunder or under the Loan Agreement, Lender shall have the right, but shall
not be obligated, to cure any default of Borrower under this Section 5.1.19 of
the Loan Agreement, and, in connection therewith, Lender or its agents, acting
by themselves or through a court-appointed receiver, may enter upon the Property
or any part thereof and perform such acts and things as Lender deems necessary
or desirable to inspect, investigate, assess, and protect the security hereof,
including without limitation, the right to: (i) obtain a court order to enforce
Lender’s rights to enter and inspect the Property under California Civil Code
Section 2929.5, to which the decision of Lender as to whether there exists a
release or threatened release of Hazardous Substances in or onto the Property
shall be deemed reasonable and conclusive as between the parties hereto; and
(ii) have a receiver appointed under California Code of Civil Procedure
Section 564 to enforce Lender’s right to enter and inspect the Property for
Hazardous Substances. All costs and expenses reasonably incurred by Lender with
respect to the audits, tests, inspections, and examinations which Lender or its
agents or employees may conduct, including the fees of the engineers,
laboratories, contractor, consultants, and attorneys, shall be paid by Borrower.
All reimbursement costs and expenses incurred by Trustee and Lender pursuant to
this subparagraph (including, without limitation, court costs, consultant fees
and attorney fees, whether incurred in litigation or otherwise and whether
before or after judgment) shall bear interest at the Default Rate from the date
such costs and expenses are incurred until said sums have been fully paid.

 

29



--------------------------------------------------------------------------------

(b) At Lender’s option, Lender shall be entitled to seek a judgment that
Borrower has breached its covenants, representations and/or warranties with
respect to the environmental matters set forth in the Environmental Indemnity
Agreement of even date herewith between Borrower and Lender, by commencing and
maintaining an action or actions in any court of competent jurisdiction for
breach of contract pursuant to California Code of Civil Procedure Section 736,
whether commenced prior to foreclosure of the Property or otherwise, and to seek
the recovery of any and all costs, damages, expenses, fees, penalties, fines,
judgments, indemnification payments to third parties, and other out-of-pocket
costs or expenses actually incurred or advanced by Lender relating to the
cleanup, remediation or other response action, required by applicable law or to
which Lender believes necessary to protect the Property (collectively, the
“Environmental Costs”) (excluding, however, any Environmental Costs not
permitted to be recovered pursuant to Section 736 of the California Code of
Civil Procedure), it being conclusively presumed between Lender and Borrower
that all such Environmental Costs incurred or advanced by Lender relating to the
cleanup, remediation, or other response action of or to the Property were made
by Lender in good faith. Environmental Costs that are not permitted to be
recovered pursuant to Section 736 may be referred to hereinafter as the
“Unsecured Environmental Costs,” and Environmental Costs other than the
Unsecured Environmental Costs may be referred to hereinafter as the “Secured
Environmental Costs.” Any Unsecured Environmental Costs shall not be secured by
this Security Instrument; provided, however, nothing herein shall prevent Lender
from recovering any Unsecured Environmental Costs pursuant to the unsecured
Environmental Indemnity, to the extent they are recoverable in accordance with
said Environmental Indemnity. All Environmental Costs under this subparagraph
(including, without limitation, court costs, consultant fees and attorneys’
fees, whether incurred in litigation or otherwise and whether before or after
judgment) shall bear interest at the Default Rate from the date of such costs
and expenses have been incurred until said sums have been fully paid. Lender
shall be entitled to bid, at a sale of the Property held as provided herein, the
amount of such Secured Environmental Costs (including interest thereon) in
addition to the amount of the other obligations hereby secured as a credit bid,
the equivalent of cash.

(c) At Lender’s option, Lender shall be entitled to waive its lien against the
Property or any portion thereof, whether fixtures or personal property, to the
extent such property is found to be environmentally impaired in accordance with
California Code of Civil Procedure Section 726.5 and to exercise any and all
rights and remedies of an unsecured creditor against Borrower and all of
Borrower’s assets and property for the recovery of any deficiency and
Environmental Costs, including, but not limited to, seeking an attachment order
under California Code of Civil Procedure Section 483.010. As between Lender and
Borrower, for purposes of California Code of Civil Procedure Section 726.5,
Borrower shall have the burden of proving that Borrower or any related party (or
any affiliate or agent of Borrower or any related party) was not in any way
negligent in permitting the release or threatened release of Hazardous
Substances.

(d) Borrower acknowledges and agrees that, notwithstanding any term or provision
contained herein or in the Loan Documents, Environmental Costs shall be
exceptions to any nonrecourse or exculpatory provisions of the Loan Documents.
Borrower shall be fully and personally liable for the Environmental Costs
hereunder, and such liability shall

 

30



--------------------------------------------------------------------------------

not be limited to the original principal amount of the obligation secured by
this Security Instrument. Borrower’s obligations for Environmental Costs shall
survive a foreclosure, deed in lieu of foreclosure, release, reconveyance, or
any other transfer of the Property or this Security Instrument. For the purposes
of any action brought under subparagraphs (b) and (c) of this Section 12.5,
Borrower hereby waives the defense of laches and any applicable statute of
limitations.

Section 17.9 Waiver Of Trial By Jury. BORROWER HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM, WHETHER IN CONTRACT, TORT OR OTHERWISE, RELATING DIRECTLY OR
INDIRECTLY TO THE LOAN EVIDENCED BY THE NOTE, THE APPLICATION FOR THE LOAN
EVIDENCED BY THE NOTE, THE NOTE, THIS SECURITY INSTRUMENT OR ANY OTHER LOAN
DOCUMENT OR ANY ACTS OR OMISSIONS OF LENDER, ITS OFFICERS, EMPLOYEES, DIRECTORS
OR AGENTS IN CONNECTION THEREWITH.

 

JW

Borrower’s Initials

Section 17.10 Leasing Matters. Lender is authorized to foreclose this Security
Instrument subject to the rights of any tenants of the Property, and the failure
to make any such tenants parties defendant to any such foreclosure proceedings
and to foreclose their rights will not be, nor be asserted by Borrower to be, a
defense to any proceedings instituted by Lender to collect the sums secured
hereby or to collect any deficiency remaining unpaid after the foreclosure sale
of the Property. Unless otherwise agreed by Lender in writing, all leases and
tenancies of the Property executed subsequent to the date hereof, or any part
thereof, shall be subordinate and inferior to the lien of this Security
Instrument, but superior to any other lien on the Property and shall contain an
attornment provision pursuant to which the tenant agrees to attorn to the
successful bidder at the foreclosure sale of this Security Instrument at the
option of such successful bidder. Additionally, from time to time Lender may
execute and record among the land records of the jurisdiction where this
Security Instrument is recorded, subordination statements with respect to such
of said leases as Lender may designate, whereby the leases so designated by
Lender will be made superior to the lien of this Security Instrument. From and
after the recordation of such subordination statements, the leases therein
referred to shall be superior to the lien of this Security Instrument. From and
after the recordation of such subordination statements, the leases therein
referred to shall be superior to the lien of this Security Instrument and shall
not be affected by any foreclosure hereof. All such leases and tenancies shall
contain a provision to the effect that the tenant recognizes the right of Lender
to effect such subordination of this Security Instrument and consents thereto.
Further, all such leases and tenancies shall contain a provision obligating the
tenant to attorn to the Lender or the successful bidder at a foreclosure sale
following such foreclosure sale.

Section 17.11 Waivers. Borrower waives, to the extent permitted by law, (a) the
benefit of all laws now existing or that may hereafter be enacted providing for
any appraisement before sale of any portion of the Property, (b) all rights of
redemption, valuation, appraisement, stay of execution, notice of intent to
accelerate, notice of acceleration, notice of election to mature or

 

31



--------------------------------------------------------------------------------

declare due the whole of the Debt in the event of foreclosure of the liens
hereby created, (c) all rights and remedies which Borrower may have or be able
to assert by reason of the laws of the State of California pertaining to the
rights and remedies of sureties, (d) the right to assert any statute of
limitations as a bar to the enforcement of the lien of this Security Instrument
or to any action brought to enforce the Note or any other obligation, and
(e) any rights, legal or equitable, to require marshaling of assets or to
require foreclosure sales in a particular order, including any rights under
California Civil Code Sections 2899 and 3433, and all rights of Borrower under
California Civil Code Section 2822. Lender shall have the right to determine the
order in which any or all of the Property shall be subjected to the remedies
provided herein. Lender shall have the right to determine the order in which any
or all portions of the Indebtedness are satisfied from the proceeds realized
upon the exercise of the remedies provided herein. Nothing contained herein
shall be deemed to be a waiver of Borrower’s rights under Section 2924c of the
California Civil Code.

Section 17.12 Dwellings. No portion of the proceeds of the Loan shall be used by
Borrower to finance the purchase or construction of real property containing
four (4) or fewer residential units or on which four (4) or fewer residential
units are to be constructed. No portion of the Property is or will be a
“dwelling” within the meaning of Section 10240.1 or Section 10240.2 of the
California Business and Professions Code.

Section 17.13 Reconveyance. Upon written request of the Lender and surrender of
this Security Instrument and the Note to Trustee for cancellation or
endorsement, and upon payment of its fees and charges, Trustee shall reconvey,
without warranty, all or any part of the property then subject to this Security
Instrument. Any reconveyance, whether full or partial, may be made in terms to
“the person or persons legally entitled thereto,” and the recitals in such
reconveyance of any matters or facts shall be conclusive proof of the
truthfulness thereof.

Section 17.14 Notice of Default/Notice of Sale. Borrower hereby requests that
any notice of default and any notice of sale hereunder be mailed to them at
their respective addresses set forth in the introductory paragraph of this
Security Instrument.

Section 17.15 Hazard Insurance Disclosure. This Section is being furnished by
Lender in compliance with Section 2955.5(b) of the California Civil Code.
California Civil Code Section 2955.5(a) reads as follows: “No lender shall
require a borrower, as a condition of receiving or maintaining a loan secured by
real property, to provide hazard insurance coverage against risks to the
improvements on that real property in an amount exceeding the replacement value
of the improvements on the property.” Borrower acknowledges and agrees that the
above disclosure was made by Lender to Borrower prior to execution of this
Security Instrument, the Note or the other Loan Documents.

ARTICLE XVIII - ADDITIONAL OR SPECIAL PROVISIONS OR MODIFICATIONS

Section 18.1 Principles of Construction. In the event of any inconsistencies
between the terms and conditions of this Article 18 and the terms and conditions
of this Security Instrument, the terms and conditions of this Article 18 shall
control and be binding.

 

32



--------------------------------------------------------------------------------

Section 18.2 Other Security Instruments; No Election of Remedies.

(a) The Debt is now or may hereafter be secured by one or more other mortgages,
deeds of trust and other security agreements (collectively, as the same may be
amended and in effect from time to time, are herein collectively called the
“Other Security Instruments”), which cover or will hereafter cover other
properties that are or may be located in various states (the “Other
Collateral”). The Other Security Instruments will secure the Debt and the
performance of the other covenants and agreements of Borrower set forth in the
Loan Documents. Upon the occurrence of an Event of Default, Lender may proceed
under this Security Instrument and/or any or all the Other Security Instruments
against either the Property and/or any or all of the Other Collateral in one or
more parcels and in such manner and order as Lender shall elect, to the extent
permitted by applicable law. Borrower hereby irrevocably waives and releases, to
the extent permitted by law, and whether now or hereafter in force, any right to
have the Property or the Other Collateral marshaled upon any foreclosure of this
Security Instrument or any Other Security Instrument.

(b) Without limiting the generality of the foregoing, and without limitation as
to any other right or remedy provided to Lender in this Security Instrument or
the other Loan Documents, in the case of an Event of Default, in each instance
to the extent permitted by applicable California law, (i) Lender shall have the
right to pursue all of the rights and remedies under this Security Instrument
and the Loan Documents, at law and/or in equity, in one proceeding, or
separately and independently in separate proceedings from time to time, as
Lender in its sole and absolute discretion, shall determine from time to time,
(ii) Lender shall not be required to either marshal assets, sell the Property
and/or any Other Collateral in any particular order of alienation (and may sell
the same simultaneously and together or separately), or be subject to any “one
action” or “election of remedies” law or rule with respect to the Property or
any Other Collateral, (iii) the exercise by Lender of any remedies against any
one item of Property or any Other Collateral will not impede Lender from
subsequently or simultaneously exercising remedies against any other item of
Property or Other Collateral, (iv) all liens and other rights, remedies or
privileges provided to Lender herein shall remain in full force and effect until
Lender has exhausted all of its remedies against the Property and all Property
has been foreclosed, sold and/or otherwise realized upon in satisfaction of the
Debt, and (v) Lender may resort for the payment of the Debt to any security held
by Lender in such order and manner Lender, in its discretion, may elect and
Lender may take action to recover the Debt, or any portion thereof, or to
enforce any covenant hereof without prejudice to the right of Lender thereafter
to foreclose this Security Instrument.

(c) Without notice to or consent of Borrower and without impairment of the lien
and rights created by this Security Instrument, Lender may, at any time (in its
sole and absolute discretion, but Lender shall have no obligation to), execute
and deliver to Borrower a written instrument releasing all or a portion of the
lien of this Security Instrument as security for any or all of the obligations
of Borrower now existing or hereafter arising under or in respect of the Note,
the Loan Agreement and each of the other Loan Documents, whereupon following the
execution and delivery by Lender to Borrower of any such written instrument of
release, this Security Instrument shall no longer secure such obligations of
Borrower so released.

Section 18.3 Incorporation by Reference. Section 3.2 is hereby modified by
adding the following to the end thereof: “In the event of any conflict between
this Security Instrument and the Loan Agreement, the terms of the Loan Agreement
shall control.”

 

33



--------------------------------------------------------------------------------

Section 18.4 Maintenance of Property. The second sentence of Section 3.4 is
hereby modified by adding the following to the end thereof: “except as my be
permitted in accordance with the Loan Agreement.”

[NO FURTHER TEXT ON THIS PAGE]

 

34



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Security Instrument has been executed by Borrower as of
the day and year first above written.

 

BORROWER:

TNP SRT PORTFOLIO I, LLC,

a Delaware limited liability company

By:   TNP Strategic Retail Trust Operating Partnership, LP, its Member   By:  
TNP Strategic Retail Trust, Inc.,     its General Partner     By:  

/s/ James Wolford

    Name: James Wolford     Title: CFO

 

SIGNATURE PAGE TO DEED OF TRUST (MORENO)



--------------------------------------------------------------------------------

STATE OF CALIFORNIA                   )     )   ss.
COUNTY OF                                         )  

On January     , 2012, , before me,                                         ,
Notary Public, personally appeared                                         who
proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

Signature  

 

  (Seal)

 

ACKNOWLEDGEMENT PAGE TO DEED OF TRUST (MORENO)



--------------------------------------------------------------------------------

EXHIBIT “A”

THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE CITY OF MORENO VALLEY,
COUNTY OF RIVERSIDE, STATE OF CALIFORNIA, AND IS DESCRIBED AS FOLLOWS:

LOT 8, TOGETHER WITH THE SOUTHERLY 103.07 FEET OF LOT 1, IN BLOCK 132 OF MAP NO.
1 OF BEAR VALLEY AND ALESSANDRO COMPANY, AS PER MAP RECORDED IN BOOK 11, PAGE 10
OF MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAN BERNARDINO COUNTY,
CALIFORNIA.

SAID PROPERTY IS ALSO SHOWN AS PARCEL B OF LOT LINE ADJUSTMENT NO. 980, RECORDED
ON FEBRUARY 27, 2007 AS INSTRUMENT NO. 2007-134113 IN THE OFFICIAL RECORDS OF
RIVERSIDE COUNTY, CALIFORNIA.

APN: 486-250-024-5; 486-250-025-6

 

Exhibit A-1